Filed 2/23/22 Ortiz v. Related Management Co. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


MARCO ORTIZ,                                               B307902

         Plaintiff and Appellant,                          (Los Angeles County
                                                           Super. Ct. No. BC718443)
         v.

RELATED MANAGEMENT
COMPANY, L.P.,

         Defendant and
         Respondent.


     APPEAL from an order of the Superior Court of Los
Angeles County, Randolph M. Hammock, Judge. Appeal
dismissed.
     Law Offices of Ramin R. Younessi, Ramin R. Younessi,
Samantha L. Ortiz, and Genicis Aguilar for Plaintiff and
Appellant.
     Greenberg Traurig, Karin L. Bohmholdt, Lindsay E.
Hutner, and Tayanah C. Miller for Defendant and Respondent.
                 ____________________________
       Marco Ortiz sued Related Management Company (Related)
alleging employment discrimination and violations of the Labor
Code, among other causes of action. The trial court ordered all of
the matter except for a Private Attorneys General Act (PAGA)
claim (Lab. Code, §§ 2698 et seq.) to arbitration. The arbitrator
granted Related’s motion for summary adjudication in the
arbitration proceeding. Related moved the trial court for an
order confirming the arbitration award, and Ortiz filed a motion
to vacate the arbitration award. The trial court granted the
motion to confirm the award and denied Ortiz’s motion to vacate
the award.
       Ortiz’s PAGA claim remains pending in the trial court, and
no judgment has been entered in this matter. Because the record
contains neither an appealable order nor a judgment, we dismiss
the appeal.
                          BACKGROUND
       Ortiz’s complaint alleges that he was wrongfully
terminated on January 22, 2018. Based on his termination and
other allegations in the complaint, Ortiz filed suit on August 22,
2018, alleging 16 causes of action against Related. In response,
Related filed a motion to compel arbitration and to stay the
action. The trial court granted Related’s motion and ordered the
matter to arbitration.
       In its March 4, 2019 order granting Related’s motion to
compel arbitration and stay the action, the trial court stated that
the “motion to compel arbitration is GRANTED, except as to the
PAGA claim, which shall remain pending in this litigation. This
litigation is ordered stayed pending arbitration . . . .” The next
substantive entry on the trial court docket is a February 21, 2020




                                 2
notice of hearing on Related’s petition to confirm the arbitration
award.1
       Related’s petition to confirm the arbitration award
contained a request that the trial court “[c]onfirm the
[arbitration] award, and enter judgment according to it.” Ortiz
later filed a motion to vacate the arbitration award. Both
motions were eventually set for hearing on July 15, 2020.
       In a tentative ruling that became the trial court’s order, the
trial court denied Ortiz’s petition to vacate the arbitration award
and granted Related’s petition to confirm the arbitration award.
The trial court’s minute order from the July 15, 2020 hearing
notes that the hearing was about a “petition to Confirm
Arbitration Award and Enter Judgment thereon and Hearing on
Motion to Vacate Arbitration Award.” Neither the minute order
nor the trial court’s written tentative ruling purports to have
granted Related’s request to enter judgment. Nothing in the
record indicates that the PAGA claim that remained in the trial
court and was stayed pending arbitration has been disposed of or
that judgment has been entered in this case.
       Ortiz filed a notice of appeal on September 11, 2020,
purporting to appeal from “An Order Confirming Arbitration
Award pursuant to Code of Civil Procedure section 1285 et seq.”
       We requested supplemental briefing from the parties
regarding whether the “trial court’s order granting a motion to

      1 The arbitrator’s final award in the matter characterizes
Related’s motion as a “motion for summary adjudication,” which
the arbitrator “granted in its entirety.” “As such,” the arbitrator
wrote, “all claims within Claimant’s Demand for Arbitration are
dismissed with prejudice. [¶] Accordingly, this Final Award has
resolved all claims submitted for decision in this [arbitration]
proceeding.”




                                  3
confirm the arbitration award and denying a motion to vacate the
arbitration award [is] an appealable order or judgment,” citing
Cooper v. Lavely & Singer Professional Corp. (2014) 230
Cal.App.4th 1, 10, footnote 3 (Cooper), Cummings v. Future
Nissan (2005) 128 Cal.App.4th 321, 326-327 (Cummings), Mid-
Wilshire Associates v. O’Leary (1992) 7 Cal.App.4th 1450, 1453-
1454, (Mid-Wilshire), National Marble Co. v. Bricklayers & Allied
Craftsmen (1986) 184 Cal.App.3d 1057, 1060, footnote 1, and
Code of Civil Procedure sections 1287.4 and 1294.
                            DISCUSSION
       “As a threshold issue, we address whether this court has
jurisdiction to consider an appeal from the denial of appellant’s
motion to vacate . . . the arbitration award. An aggrieved party
may appeal from an order dismissing a petition to confirm,
correct or vacate an award. [Citation.] No appeal, however, will
lie from an order denying vacation or correction of an arbitration
award. [Citations.] Such an order may be reviewed upon an
appeal from the judgment of confirmation.” (Mid-Wilshire, supra,
7 Cal.App.4th at pp. 1453-1454, original italics.) Likewise, “[a]n
appeal lies only from the judgment entered on an order
confirming an arbitration award, not from the order.”
(Cummings, supra, 128 Cal.App.4th at p. 326, original italics.)
       “In this case, there is no judgment confirming the award.
Accordingly, the appeal from the order . . . denying the motion to
vacate . . . the award must be dismissed.” (Mid-Wilshire, supra, 7
Cal.App.4th at p. 1454.)
       Ortiz argues that Cooper suggests we should deem the
notice of appeal premature and decide the appeal on the merits
absent a judgment. “This Court,” Ortiz contends, “should follow




                                4
the example of [Cooper] and not hold the premature filing of the
notice of appeal against Appellant.”
       Cooper does not support Ortiz’s contention. In full, the
Cooper court stated: “We note that Cooper’s notice of appeal was
premature, as it was filed prior to the entry of the judgment.
Neither an order confirming an arbitration award nor an order
denying a petition to vacate or correct an arbitration award is
appealable; such orders are reviewable only from a judgment on
an order confirming the award. [Citations.] However, because
respondents have not objected to Cooper’s premature notice of
appeal, we find good cause to treat the notice as having been filed
immediately after the October 4, 2013 judgment.” (Cooper, supra,
230 Cal.App.4th at p. 10, fn. 3, italics added.)
       The Cooper court made clear, then, that a judgment had
been entered in that matter, from which it could deem a notice of
appeal as having been taken. Indeed, Cooper cited California
Rules of Court, rule 8.104(d), which states, under a heading
entitled “Premature notice of appeal,” that “[a] notice of appeal
filed after judgment is rendered but before it is entered is valid
and is treated as filed immediately after entry of judgment” and
that “[t]he reviewing court may treat a notice of appeal filed after
the superior court has announced its intended ruling, but before
it has rendered judgment, as filed immediately after entry of
judgment.” (Italics added.)
       The record indicates and the parties agree that there has
been no judgment in this matter. There is thus no means by
which we could treat any notice of appeal as having been filed
after entry of a judgment.
       For its part, Related acknowledges that neither a judgment
nor an appealable order exists in the record on this appeal.




                                 5
Related argues, however, that we should exercise discretion to
treat this matter as a writ, primarily because “requiring the
PAGA claim to be litigated and resolved in the first instance
would lead to unnecessary trial court and appeal proceedings.”
For us to treat the matter as a “writ proceeding would serve both
judicial economy and the parties’ own resources,” Related
contends.
       We disagree. Based on arguments regarding Ortiz’s PAGA
claim that Related and Ortiz raised for the first time in their
supplemental briefs, it is far from evident that the parties have
made all of the arguments they intend to make regarding the
still-pending PAGA claim. Related contends that the arbitrator’s
award resolved Ortiz’s PAGA claim “in effect” because Ortiz “lost
standing to pursue his PAGA claim the moment the [a]rbitrator
ruled that [he] did not suffer any Labor Code violations.” At
argument, however, Ortiz insisted that even the threshold issue
of whether Ortiz is an “aggrieved employee” for purposes of a
PAGA claim is still a live question. And even if he is not, Ortiz
told us at oral argument, substitution of other parties or
litigation of other issues that counsel identified at argument (and
perhaps litigation of issues that counsel has not yet identified for
us) may foreclose the trial court’s immediate entry of judgment in
this matter. Even if we were to treat this matter as a writ
petition and decide the matter on the merits, then, it may well be
that further trial and appellate proceedings will be necessary to
dispose of issues related to the still-pending PAGA claim.
       Even if we did not have that independent reason for
rejecting the request that we treat the appeal as a writ petition,
we would also reject the request for the reasons the court stated
in Mid-Wilshire:




                                 6
       “[A]n order denying a petition to vacate on substantive
grounds, which are enumerated in the applicable statute
[citation], is not a final disposition and, therefore, is not directly
appealable. [Citations.] Review of an order denying such a
petition may be had upon appeal from the judgment of
confirmation or by writ of mandate.
       “Appellate jurisdiction is solely within the province of our
Legislature, since the right to appeal is not conferred by our
Constitution but by statute. [Citation.] This court is without
power to bestow jurisdiction on itself, nor may the parties create
jurisdiction by consent, waiver, or estoppel.
       “We also decline to assume jurisdiction by treating this
appeal as a petition for writ of mandate” because “an adequate
remedy lies in the direct appeal from the judgment.” (Mid-
Wilshire, supra, 7 Cal.App.4th at pp. 1454-1455, fns. omitted.)
       The court continued: “If we were to do otherwise, we would
ignore the mandate of our Supreme Court to reserve the exercise
of that discretionary power for cases involving compelling
evidence of ‘unusual circumstances.’ [Citation.] Strong policy
reasons underpin the one final judgment rule, and the guidelines
for ‘saving’ appeals from nonappealable orders. The interests of
clients, counsel, and the courts are best served by maintaining, to
the extent possible, bright-line rules which distinguish between
appealable and nonappealable orders. To treat the instant
appeal as a writ application would obliterate that bright line and
encourage parties to knowingly appeal from nonappealable
orders, safe in the knowledge that their appeal will be ‘saved by
the appellate courts.’ We cannot condone or encourage such
practice.” (Mid-Wilshire, supra, 7 Cal.App.4th at pp. 1455-1456,
fn. omitted.)




                                  7
       The parties have provided no evidence of “unusual
circumstances” that would justify treating this appeal as a writ
petition. At argument, counsel for Ortiz acknowledged that no
unusual circumstances exist. We find no judicial economy to be
served by piecemeal resolution of the parties’ dispute. Absent
compelling evidence of unusual circumstances that would
warrant treating the appeal as a writ petition, we decline to do
so.
                         DISPOSITION
       The appeal is dismissed. The parties will bear their own
costs on appeal.
       NOT TO BE PUBLISHED



                                           CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 8